DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herbert Hoffman on February 16, 2021.
The application has been amended as follows: 
1. In claim 1 line 4 delete “the closed end” and insert --a closed end--
2. In claim 1 line 4-5 delete “the open end” and insert --an open end--
3. In claim 1 line 7 delete “end,” and insert --end to form the can body--
4. In claim 1 line 10 delete “the cup” and insert --the can body--
5. In claim 2 line 2 delete “the formed can body” and insert --the cup--
6. In claim 3 line 3 delete “cup” and insert --can body--
7. Claim 5 is cancelled
8. In claim 7 delete “further comprising pressing a tool against an outer surface of the base of the cup at the closed end as the wall-ironing die is moved towards the open end of the cup in order to form the profile in the base” and insert --wherein the forming the profile in the base of the cup further comprises pressing a tool against an outer surface of the base of the cup at the closed end--

10. Claims 12-19 and 21-27 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “forming a profile in a base of the cup at the closed end to form the can body, wherein said die is shaped such that when the profiled is formed in the base of the cup the die passes across a region beyond said axially spaced position toward the open end without ironing that region” in combination with the rest of the claimed limitations set forth in claim 1. Claims 1-4, 6-11 and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725